Case 3:19-cv-00418-REP-RCY Document 22 Filed 05/14/20 Page 1 of 2 PageID# 92




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                                                                                      L             V'



           UHURU BARAKA ROWE,
                                                                          11
                                                                                MAY |4 2U^:U
                                                                                                   ii
                Plaintiff,                                                 CLERK. U.S. DISTRICT COUKI
                                                                                 RICHMOND, VA

           V.

                                                        Civil Action No. 3:19-cv-418
           GREGORY L HOLLOWAY,et al.,

                Defendants.



                      MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT

        Plaintiff Uhuru Baraka Rowe, pursuant to Rule 15(a) of the Federal Rules of Civil

        Procedure, moves this court for leave to file the attached Amended Complaint for

        the following reasons:


        1. The Plaintiff in his original Complaint named a total of eleven defendants,

           including Gregory L. Holloway, Beth E. Cabell, Tony Darden and Wanda

           Rollins.



        2. Since the filing of his Complaint, Plaintiff has determined that Holloway, Cabell,

           Darden and Rollins are not liable or responsible for the adverse actions taken

           against him and that other prison officials are responsible.


        3. The caption and named defendants are amended to reflect the removal of

           Holloway, Cabell, Darden and Rollins as defendants and the addition of Tracy

           8. Ray, T.L. Birkhead and Natasha Perkerson as defendants.
Case 3:19-cv-00418-REP-RCY Document 22 Filed 05/14/20 Page 2 of 2 PageID# 93

                                                                              Motion for Leave.


        4. Paragraphs 5, 6 and 10 and the Statement of Facts have been amended to

           reflect the identity and actions of Ray, Birkhead and Perkerson.


        5. The court should grant leave "freely" to amend this Complaint. Roman v. Davis.

           371 U.S. 178, 182(1962).



        April 15, 2020

        Respectfully submitted,



        'vj- VuAAax 'R
        Uhuru Baraka Rowe
        #1131545
        Greensville Correctional Center
        901 Corrections Way
        Jarratt, Virginia 23870
